Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. Applicant argues that Fielding fails to disclose that the “first constraining tool is configured to remain coupled with the first compliance element after implantation of the tether structure on the spinal segment”.  The Office respectfully disagrees. The constraining tool of Fielding is shown in Fig. 6 coupled to the first compliance element after implantation of the tether structure on the spinal segment.  Please note that the tool of Fielding is not meant to remain coupled after the procedure is finished and the surgical corridor closed.  Please note that in light of the discussion below, this is assumed to be analogous to the claimed invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is amended to include the limitation that “the first constraining tool is configured to remain coupled with the first compliance element after implantation of the tether structure on the spinal segment”.  It is unclear if this limitation is meant to indicate that the constraining tool is to remain coupled even after the surgery is finished and the surgical corridor closed, or if the tool is meant to be coupled during an adjustment phase of the surgical procedure. Based upon the disclosure, see paragraphs [0107-110], it is indicated that the constraining tool (refs. 500, 600) is meant to be temporarily coupled to the compliance element.  Thus, for purposes of examination, the constraining tool is assumed to be temporarily coupled to the compliance element and not after the surgical corridor is closed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fielding et al. (US 2005/0216017 A1).

Regarding claim 1, Fielding discloses a system for restricting flexion of a spinal segment in a spine of a patient (Abstract), said system comprising: 
a tether structure adapted to be coupled with the spinal segment or the spine (paragraphs [0023 - 24], ref. 22, Fig. 3A); 
a first compliance element coupled with the tether structure and configured to elastically elongate as tension is applied through the tether structure (paragraphs [0024 & 26] discloses a first compliance element ref. 26 which is configured to elastically elongate because it may easily return to its original size after being either lengthened or shortened); and 
a first constraining tool (paragraph [0036], ref. 50, Fig. 5B) releasably coupled with the first compliance element so as to hold the first compliance element in a first desired position and allow a first predetermined amount of elastic elongation of the first compliance element as tension is applied to the first compliance element through the tether structure (paragraph [0037], Fig. 6), wherein said first constraining tool is configured to remain coupled with the first compliance element after implantation of the tether structure on the spinal segment (Fig. 6).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773